Filed 6/2/20
                        CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                  DIVISION FIVE

 GUILLERMO HERNANDEZ et al.,
           Plaintiffs and Appellants,
 v.                                            A156062
 DEPARTMENT OF MOTOR
 VEHICLES et al.,                              (Alameda County
                                               Super. Ct. No. RG16836460)
           Defendants and Respondents.


       Vehicle Code section 13365, subdivision (a) (section 13365(a)) 1 directs
the Department of Motor Vehicles (DMV) to suspend a person’s driver’s
license “[u]pon receipt of notification of a violation of subdivision (a) of
Section 40508” and certain other conditions. Subdivision (a) of section 40508
(hereafter, the Misdemeanor Statute) makes it a misdemeanor for a traffic
offender to “willfully violat[e] his or her written promise . . . to appear in
court . . . .” The DMV currently suspends driver’s licenses upon notification
of a failure to appear even without notification that this failure violated the
Misdemeanor Statute. We conclude that this practice is contrary to section
13365(a), and reverse the trial court. We also define what constitutes a
“violation” of the Misdemeanor Statute for purposes of section 13365(a).

       1All undesignated section references are to the Vehicle Code. In 2017,
the legislature amended sections 13365, 40509, and 40509.5. (Stats 2017, ch.
17, §§ 51, 53, & 54, effective June 27, 2017.) These amendments are not
material to the issues on appeal. We cite to the current operative version of
those statutes.


                                         1
                               BACKGROUND
      Individual taxpayers (Plaintiffs) filed a writ petition and complaint for
declaratory and injunctive relief, seeking to compel the DMV to stop
suspending driver’s licenses without notification of a violation of the
Misdemeanor Statute.
      The parties stipulated to the following facts. The DMV provides courts
with electronic and paper methods to notify it of a person’s failure to appear.
Both methods of notification require the court to indicate the “sections
violated” by the person failing to appear. The DMV will suspend a person’s
driver’s license pursuant to section 13365 regardless of whether the failure to
appear form indicates that the Misdemeanor Statute is one of the sections
violated.
      The trial court denied the petition. This appeal followed. 2
                                 DISCUSSION
I. Statutory Framework
      The primary statute at issue—section 13365(a)—sets forth the
conditions under which the DMV must suspend a person’s driver’s license
following notification that the person failed to appear in court: “Upon receipt
of notification of a violation of [the Misdemeanor Statute], the department
shall take the following action: [¶] (1) If the notice is given pursuant to


      2  Amicus curiae briefs in support of Plaintiffs were filed by Legal
Services of Northern California, the Inner City Law Center, and the
Financial Justice Project of the San Francisco Treasurer and Tax Collector’s
Office. We do not address the policy arguments raised in the amicus briefs,
which are properly directed to the Legislature. (Fort Bragg Unified School
Dist. v. Colonial American Casualty & Surety Co. (2011) 194 Cal. App. 4th 891,
909–910 [“ ‘Crafting statutes to conform with policy considerations is a job for
the Legislature, not the courts; our role is to interpret statutes, not to write
them.’ ”].)


                                       2
subdivision (a) of Section 40509, if the driving record of the person who is the
subject of the notice contains one or more prior notifications of a violation
issued pursuant to Section 40509 or 40509.5, . . . the department shall
suspend the driving privilege of the person. [¶] (2) If the notice is given
pursuant to subdivision (a) of Section 40509.5, . . . the department shall
suspend the driving privilege of the person.” The suspension is not effective
until notice is mailed to the person and a 60-day waiting period has passed,
and continues until the person’s DMV record “does not contain any
notification of a violation of [the Misdemeanor Statute].” (§ 13365, subd.
(b).) 3
          Section 13365(a) thus refers to notice from courts to the DMV relating
to three separate statutes. The first is the Misdemeanor Statute, making it a
misdemeanor for a person to “willfully violat[e] his or her written promise to
appear . . . .” (§ 40508, subd. (a).)


        Section 13365 provides, in its entirety: “(a) Upon receipt of
          3

notification of a violation of subdivision (a) of Section 40508, the department
shall take the following action: [¶] (1) If the notice is given pursuant to
subdivision (a) of Section 40509, if the driving record of the person who is the
subject of the notice contains one or more prior notifications of a violation
issued pursuant to Section 40509 or 40509.5, and if the person’s driving
privilege is not currently suspended under this section, the department shall
suspend the driving privilege of the person. [¶] (2) If the notice is given
pursuant to subdivision (a) of Section 40509.5, and if the driving privilege of
the person who is the subject of the notice is not currently suspended under
this section, the department shall suspend the driving privilege of the person.
[¶] (b) [¶] (1) A suspension under this section shall not be effective before a
date 60 days after the date of receipt, by the department, of the notice given
specified in subdivision (a), and the notice of suspension shall not be mailed
by the department before a date 30 days after receipt of the notice given
specified in subdivision (a). [¶] (2) The suspension shall continue until the
suspended person’s driving record does not contain any notification of a
violation of subdivision (a) of Section 40508.”


                                          3
      The second two statutes referenced in section 13365(a)—sections 40509
and 40509.5 (hereafter, the Notification Statutes)—provide for courts to
notify the DMV of a person’s failure to appear. The first Notification Statute
(§ 40509) authorizes permissive notification “if a person has violated a
written promise to appear . . . or violated an order to appear in court . . . .”
(§ 40509, subd. (a).) 4 The second Notification Statute (§ 40509.5) contains
similar provisions but also provides (among other differences) that DMV
notification is mandatory when the underlying alleged violation is for certain
serious offenses. (§ 40509.5, subds. (a) & (b).) 5 Both Notification Statutes


      4 Section 40509, subdivision (a) provides, in its entirety: “Except as
required under subdivision (b) of Section 40509.5, if a person has violated a
written promise to appear or a lawfully granted continuance of his or her
promise to appear in court or before the person authorized to receive a
deposit of bail, or violated an order to appear in court, including, but not
limited to, a written notice to appear issued in accordance with Section
40518, the magistrate or clerk of the court may give notice of the failure to
appear to the department for any violation of this code, or any violation that
can be heard by a juvenile traffic hearing referee pursuant to Section 256 of
the Welfare and Institutions Code, or any violation of any other statute
relating to the safe operation of a vehicle, except violations not required to be
reported pursuant to paragraphs (1), (2), (3), (6), and (7) of subdivision (b) of
Section 1803. If thereafter the case in which the promise was given is
adjudicated or the person who has violated the court order appears in court
or otherwise satisfies the order of the court, the magistrate or clerk of the
court hearing the case shall sign and file with the department a certificate to
that effect.”
      5 Section 40509.5 provides, in its entirety: “(a) Except as required
under subdivision (b), if, with respect to an offense described in subdivision
(d), a person has violated his or her written promise to appear or a lawfully
granted continuance of his or her promise to appear in court or before the
person authorized to receive a deposit of bail, or violated an order to appear
in court, including, but not limited to, a written notice to appear issued in
accordance with Section 40518, the magistrate or clerk of the court may give
notice of the failure to appear to the department for a violation of this code, a


                                         4
violation that can be heard by a juvenile traffic hearing referee pursuant to
Section 256 of the Welfare and Institutions Code, or a violation of any other
statute relating to the safe operation of a vehicle, except violations not
required to be reported pursuant to paragraphs (1), (2), (3), (6), and (7) of
subdivision (b) of Section 1803. If thereafter the case in which the promise
was given is adjudicated or the person who has violated the court order
appears in court and satisfies the order of the court, the magistrate or clerk of
the court hearing the case shall sign and file with the department a
certificate to that effect. [¶] (b) If a person charged with a violation of
Section 23152 or 23153, or Section 191.5 of the Penal Code, or subdivision (a)
of Section 192.5 of that code has violated a lawfully granted continuance of
his or her promise to appear in court or is released from custody on his or her
own recognizance and fails to appear in court or before the person authorized
to receive a deposit of bail, or violated an order to appear in court, the
magistrate or clerk of the court shall give notice to the department of the
failure to appear. If thereafter the case in which the notice was given is
adjudicated or the person who has violated the court order appears in court
or otherwise satisfies the order of the court, the magistrate or clerk of the
court hearing the case shall prepare and forward to the department a
certificate to that effect. [¶] (c) Except as required under subdivision (b), the
court shall mail a courtesy warning notice to the defendant by first-class mail
at the address shown on the notice to appear, at least 10 days before sending
a notice to the department under this section. [¶] (d) If the court notifies the
department of a failure to appear pursuant to subdivision (a), no arrest
warrant shall be issued for an alleged violation of subdivision (a) of Section
40508, unless one of the following criteria is met: [¶] (1) The alleged
underlying offense is a misdemeanor or felony. [¶] (2) The alleged
underlying offense is a violation of any provision of Division 12 (commencing
with Section 24000), Division 13 (commencing with Section 29000), or
Division 15 (commencing with Section 35000), required to be reported
pursuant to Section 1803. [¶] (3) The driver’s record does not show that the
defendant has a valid California driver’s license. [¶] (4) The driver’s record
shows an unresolved charge that the defendant is in violation of his or her
written promise to appear for one or more other alleged violations of the law.
[¶] (e) Except as required under subdivision (b), in addition to the
proceedings described in this section, the court may elect to notify the
department pursuant to subdivision (b) of Section 40509. [¶] (f) A violation
subject to Section 40001 that is the responsibility of the owner of the vehicle
shall not be reported under this section.”


                                       5
provide that if, following notification, the person “appears in court” or the
matter is adjudicated, the court “shall” so certify to the DMV. (§§ 40509,
subd. (a), 40509.5, subds. (a) & (b).)
      Additional statutes set forth consequences when a person’s DMV record
contains a failure to appear pursuant to the Notification Statutes. For
example, the DMV shall not renew the person’s license (§ 12807, subd. (c)),
and any penalty assessments are a lien upon the person’s vehicles subject to
registration (§ 14911, subd. (a)).
II. Analysis
      The DMV contends it is authorized under section 13365(a) to suspend a
license upon receiving notification pursuant to the Notification Statutes (and
any other requirements regarding existing notifications, notice to the license
holder, and waiting periods), regardless of whether the notification indicates
a violation of the Misdemeanor Statute. Plaintiffs argue the DMV must
receive express notification of a violation of the Misdemeanor Statute before
suspending a license under section 13365(a). 6
      “ ‘As in any case involving statutory interpretation, our fundamental
task here is to determine the Legislature’s intent so as to effectuate the law’s
purpose.’ [Citation.] The well-established rules for performing this task



      6 The DMV does not dispute that, if section 13365(a) obliges it to
receive express notification of a violation of the Misdemeanor Statute before
suspending a license, the requirements for a writ of mandate are satisfied.
(See Hudson v. County of Los Angeles (2014) 232 Cal. App. 4th 392, 408 [“A
writ of mandate may be issued by any court ‘to compel the performance of an
act which the law specially enjoins, as a duty resulting from an office, trust,
or station.’ (Code Civ. Proc., § 1085, subd. (a).) The showing required to be
entitled to mandate is that the public agency has a clear, present, and
ministerial duty to afford the relief sought, and that the petitioner has a
clear, present, and beneficial right to performance of that duty.”].)


                                         6
require us to begin by examining the statutory language, giving it a plain and
commonsense meaning. [Citation.] We do not, however, consider the
statutory language in isolation; rather, we look to the statute’s entire
substance in order to determine its scope and purposes. [Citation.] That is,
we construe the words in question in context, keeping in mind the statute’s
nature and obvious purposes. [Citation.] We must harmonize the statute’s
various parts by considering it in the context of the statutory framework as a
whole. [Citation.] If the statutory language is unambiguous, then its plain
meaning controls. If, however, the language supports more than one
reasonable construction, then we may look to extrinsic aids, including the
ostensible objects to be achieved and the legislative history.” (Los Angeles
County Metropolitan Transportation Authority v. Alameda Produce Market,
LLC (2011) 52 Cal. 4th 1100, 1106–1107.)
      A. Is Notification of a Violation of the Misdemeanor Statute Required?
      The parties dispute whether section 13365(a) requires the DMV to
receive notification of a violation of the Misdemeanor Statute before it
suspends a license following a failure to appear. The issue is easily resolved.
Section 13365(a)’s plain language requires “notification of a violation of [the
Misdemeanor Statute]” before the DMV may suspend a license. To find no
such notification required would render this statutory language a nullity. “It
is a maxim of statutory interpretation that courts should give meaning to
every word of a statute and should avoid constructions that would render any
word or provision surplusage. [Citations.] ‘An interpretation that renders
statutory language a nullity is obviously to be avoided.’ ” (Tuolumne Jobs &
Small Business Alliance v. Superior Court (2014) 59 Cal. 4th 1029, 1038–
1039.) Accordingly, we conclude that notification of a violation of the




                                       7
Misdemeanor Statute is required before the DMV suspends a license
pursuant to section 13365(a). 7
      B. Is Notification Pursuant to the Notification Statutes Sufficient?
      The DMV argues notification of a failure to appear pursuant to the
Notification Statutes is sufficient to satisfy the requirement of notification of
a violation of the Misdemeanor Statute. We disagree.
      As Plaintiffs contend, a violation of the Misdemeanor Statute requires
two elements that are not necessary for notification pursuant to the
Notification Statutes. First, the Misdemeanor Statute requires violation of a
person’s “written promise to appear . . . .” (§ 40508, subd. (a).) 8 In contrast,
notification pursuant to the Notification Statutes is authorized upon violation
of a “written promise to appear . . . , or . . . an order to appear in court,
including, but not limited to, a written notice to appear issued in accordance
with Section 40518.” (§§ 40509, subd. (a), italics added, 40509.5, subd. (a),
italics added.) An order to appear in court is not equivalent to a written


      7  To the extent the DMV argues that consideration of section 13365(a)
in the context of the statutory framework requires us to ignore the specific
direction regarding the Misdemeanor Statute, the argument cannot be
reconciled with our obligation to avoid rendering this statutory language a
nullity.
      8 The written promise to appear is an integral part of the enforcement
of minor traffic offenses. “ ‘[I]n the vast majority of cases the [traffic] violator
will not be taken into custody; . . . the officer must prepare a written notice to
appear (i.e., a citation or “ticket”), and must release the violator “forthwith”
when the latter in turn gives his written promise that he will appear as
directed (§§ 40500, 40504).’ ” (People v. Monroe (1993) 12 Cal. App. 4th 1174,
1180; see also § 40504, subd. (a) [“The officer shall deliver one copy of the
notice to appear to the arrested person and the arrested person in order to
secure release must give his or her written promise to appear in court or
before a person authorized to receive a deposit of bail by signing two copies of
the notice which shall be retained by the officer” (italics added)].)


                                          8
promise to appear. For example, section 40518, expressly included by the
Notification Statutes, authorizes the mailing of notices to appear where an
automated traffic enforcement system has recorded an alleged violation, such
as a red light violation. (§ 40518, subd. (a).) Second, the Misdemeanor
Statute requires the promise to appear be violated “willfully.” In contrast,
the Notification Statutes authorize notification when “a person has violated”
a promise or order to appear, with no express requirement that the violation
be willful. (§§ 40509, subd. (a), 40509.5, subd. (a).)
      Despite these additional requirements for a violation of the
Misdemeanor Statute, the trial court found notification pursuant to the
Notification Statutes was sufficient because courts understood that the DMV
would construe every such notification as a notification of a violation of the
Misdemeanor Statute. In so finding, the trial court relied on the following
language in a DMV manual provided to courts about electronic notifications
of failures to appear: “The FTA [failure to appear] should show section
violated CVC § 40508 [the Misdemeanor Statute] in addition to the original
section(s) violated. However, this is not required, the abstract will still be an
FTA on the driving record if [the Misdemeanor Statute] is not reported to
DMV.”
      The language in the DMV’s manual is not substantial evidence
supporting the trial court’s finding. Most notably, the manual appears to be
only for electronically transmitted notifications, and therefore is not evidence
of the understanding of courts with respect to paper notifications. Indeed,
the form used for paper notifications states the identified person “has
violated a written promise to appear . . . or violated an order to appear in
court” (capitalization altered, italics added), and is therefore expressly not
limited to violations of the Misdemeanor Statute. In addition, the manual



                                        9
regarding electronic notification states the notification will result in “an FTA
on the driving record,” but it is not clear that courts would interpret this to
mean a failure to appear pursuant to notification of a violation of the
Misdemeanor Statute. Instead, a court might construe the manual’s
reference to “an FTA on the driving record” to mean a failure to appear
following notification pursuant to the Notification Statutes which, as noted in
part I, ante, has distinct consequences, not including an automatic DMV
suspension.
      Accordingly, we conclude the DMV must receive express notice of a
violation of the Misdemeanor Statute to suspend a license pursuant to section
13365(a).
      C. What Constitutes a “Violation” of the Misdemeanor Statute?
      We now turn to what constitutes a “violation” of the Misdemeanor
Statute for purposes of section 13365. Plaintiffs argued below that violation
meant a conviction; the DMV suggests Plaintiffs’ position requires that
violation means a formal charge; and the trial court construed violation to
mean “suspected or alleged violation” (a construction Plaintiffs apparently
accept on appeal). Because the statutory language is susceptible to all of the
above meanings, we turn to the legislative history for guidance.
              1. Legislative History
      As originally enacted and for many years thereafter, section 13365
provided for the DMV to suspend a driver’s license when the person’s record
contained two or more notifications pursuant to the first Notification Statute
(the second Notification Statute had not yet been enacted), with no reference
to notifications regarding the Misdemeanor Statute. (Stats. 1963, ch. 354,
§ 1, p. 1145; Stats. 1971, ch. 1532, § 2, p. 3037; Stats. 1981, ch. 584, § 1, p.




                                        10
2250; Stats. 1983, ch. 983, § 5, p. 3505.) The reference to the Misdemeanor
Statute was added to section 13365(a) in 1984. (Stats. 1984, ch. 858, § 1,
p. 2902.) 9 The same bill also added the second Notification Statute and
provided that, with respect to certain offenses set forth in the second
Notification Statute, the DMV was to suspend licenses upon the first
notification. (Stats. 1984, ch. 858, §§ 1 & 3, p. 2902.)
      The legislative history is unequivocal that the bill’s purpose was “to cut
down arrest warrants which are issued for traffic infractions.” (Sen. Com. on
Judiciary, Analysis of Assem. Bill No. 2539 (1983–1984 Reg. Sess.) as
amended Jun. 25, 1984, p. 2.) The bill’s proponents argued that “the courts
are trying to get out of the traffic arrest warrant business. An arrest warrant
is too cumbersome a mechanism, triggers consequences of great
embarrassment and inconvenience to the traffic offender, and may give rise
to false arrest litigation if an administrative mistake was made to justify its
routine use. Proponents would like to use the DMV license suspension
mechanism as the enforcement tool.” (Assem. Com. on Crim. Law & Pub.
Safety, Rep. on Assem. Bill No. 2539 (1983–1984 Reg. Sess.) as amended Apr.
9, 1984, p. 3.) To this end, as to certain offenses, the bill “would delete the
requirement of a prior failure to appear before suspending the license of a
driver, thus permitting courts to issue either suspensions or warrants on the
first failure to appear.” (Sen. Com. on Judiciary, Analysis of Assem. Bill No.
2539 (1983–1984 Reg. Sess.) as amended Jun. 25, 1984, p. 2.) Before these


      9 At the time, the Misdemeanor Statute was not materially different
from its current version. (See Stats. 1979, ch. 235, § 2, p. 489 [“Any person
willfully violating his written promise to appear or a lawfully granted
continuance of his promise to appear in court or before a person authorized to
receive a deposit of bail is guilty of a misdemeanor regardless of the
disposition of the charge upon which he was originally arrested.”].)


                                        11
amendments, a warrant could issue after the first failure to appear, but a
license suspension required two or more failures to appear. 10
      The language referring to the Misdemeanor Statute did not appear in
early versions of the bill as introduced and amended in the Assembly, but
was subsequently added by Senate amendment. (Compare Assem. Bill No.
2539 (1983–1984 Reg. Sess.) as introduced Jan. 30, 1984, and Assem. Bill No.
2539 (1983–1984 Reg. Sess.) as amended Apr. 9, 1984, with Assem. Bill No.
2539 (1983–1984 Reg. Sess.) as amended Jun. 25, 1984.) Legislative analyses
of the bill following the Senate amendments discuss other changes made in
the Senate, but make no mention of the addition of a reference to the
Misdemeanor Statute. (See Sen. Com. on Judiciary, Analysis of Assem. Bill
No. 2539 (1983–1984 Reg. Sess.) as amended Jun. 25, 1984, p. 2; Assem. Off.
of Research, concurrence in Sen. amendments to Assem. Bill No. 2539
(1983–1984 Reg. Sess.), as amended June 25, 1984, p. 1.) The overall purpose
of the bill discussed in the analyses remained the same. (Ibid.)
            2. “Violation”
      Although the legislative history sheds no light on why the reference to
the Misdemeanor Statute was added, it demonstrates an overarching intent
to encourage license suspensions rather than bench warrants as a tool to
compel appearance in court. This strongly suggests the Legislature did not
intend to make it substantially more burdensome for the courts to initiate a
license suspension following a failure to appear than it was before the
amendments or than it was to issue an arrest warrant. Prior to the 1984


      10Arrest warrants could issue pursuant to former section 40515, which
provided: “When a person signs a written promise to appear . . . [,] the
magistrate may issue and have delivered for execution a warrant for his
arrest within 20 days after his failure to appear before the magistrate . . . .”
(See Stats. 1979, ch. 235, § 6, p. 930.)


                                       12
amendments, a court could provide the DMV with notification 15 days after a
failure to appear (Stats. 1981, ch. 584, § 3, pp. 2250–2251), and could issue an
arrest warrant within 20 days after a failure to appear (Stats. 1979, ch. 235,
§ 6, p. 491). Construing a “violation” of the Misdemeanor Statute within the
meaning of section 13365(a) as requiring a conviction or formal charge would
render license suspensions substantially more burdensome for courts to
obtain and thus would run contrary to the legislative intent.
      Indeed, the legislative history indicates an understanding that
“violation” would not be so construed. Prior to the 1984 amendments, section
13365(a) authorized suspensions “[u]pon receipt of a notification of a violation
of [the first Notification Statute] . . . .” (Stats. 1983, ch. 983, § 5, p. 3505
(italics added).) The first Notification Statute—then triggered by a
“violat[ion]” of a “written promise to appear” (Stats. 1981, ch. 584, § 3)—did
not criminalize any conduct, and therefore no charges could be filed or
convictions obtained. The 1984 amendments used identical phrasing, but
simply substituted the Misdemeanor Statute for the first Notification
Statute. This supports our conclusion that the Legislature did not intend
“violation” to mean a conviction or formal charge.
      Prior to the 1984 amendments, courts simply determined whether a
“violation” of the first Notification Statute had occurred based on the
information before them. 11 We see no indication that the Legislature

      11    Courts routinely make similar determinations in related contexts,
including issuing bench warrants upon a failure to appear for a traffic
infraction (§ 40515, subd. (a) [“When a person signs a written promise to
appear . . . the magistrate may issue and have delivered for execution a
warrant for his or her arrest within 20 days after his or her failure to appear
. . . .”]), or deeming a failure to appear for a traffic infraction consent to have
a trial by written declaration (§ 40903, subd. (a) [“Any person who fails to
appear as provided by law may be deemed to have elected to have a trial by


                                         13
intended a different meaning of “violation” after the 1984 amendments. In
most cases, the trial court can easily determine if a violation of the
Misdemeanor Statute has occurred. Whether the person made a written
promise to appear will be readily ascertainable from the court’s file. The
prescribed Judicial Council forms used to secure an arrestee’s release include
a box stating, “Without admitting guilt, I promise to appear at the time and
place indicated below” (capitalization altered), with a line for the arrestee’s
signature. (E.g., Judicial Council Forms, form TR-130; see also § 40500,
subd. (b).) The court’s copy of such a notice to appear will contain this
signature. (See Judicial Council Forms, forms TR-130 at p. 1 [court’s copy of
form includes signature box], TR-INST at ¶ 6.240 [“The defendant’s signature
on the defendant’s copy of the citation must be identical to the signature on
the copy of the citation filed with the court.”].) In contrast, the Judicial
Council form for an automated traffic enforcement system notice to appear
contains no box for a person to sign a written promise. (Judicial Council
Forms, form TR-115.) Thus the court can easily determine, based on the
record before it, whether a written promise to appear was made.
      Whether the person has violated the written promise to appear will
also be readily apparent to the trial court. The person either will be present
in court at the promised date and time, or will not be.
      The determination of whether the violation was willful is slightly more
difficult. “The word ‘willfully’ as generally used in the law is a synonym for
‘intentionally,’ i.e., the defendant intended to do the act proscribed by the
penal statute. ‘Willfully’ usually defines a general intent crime unless the



written declaration upon any alleged infraction, as charged by the citing
officer, involving a violation of this code or any local ordinance adopted
pursuant to this code.”]).


                                        14
statutory language expresses or implies another meaning. [Citation.] In a
criminal statute that penalizes the failure to perform a legally imposed duty,
‘willfulness’ also denotes a requirement of proof that the defendant knew of
his duty to act: a failure to act cannot be intentional or purposeful unless the
defendant knew he was under a duty to act.” (People v. Davis (2005) 126
Cal. App. 4th 1416, 1435–1436.) The person’s written promise to appear
establishes knowledge of the duty to act. With respect to whether the person
failed to appear intentionally, in an analogous setting—the determination of
whether a bailed defendant who failed to appear has demonstrated a
“sufficient excuse” to avoid a bench warrant or bail forfeiture (Pen. Code,
§ 1305.1)—it has been held that “ ‘[a] defendant’s failure to appear without
explanation is presumptively without sufficient excuse.’ ” (People v. The
North River Ins. Co. (2019) 37 Cal. App. 5th 784, 796.) Such a presumption is
also appropriate here, in light of the legislative intent discussed above. 12
      Plaintiffs argue that in some cases courts will have evidence of a lack of
willfulness, for example, when a person “called the court clerk with a valid
explanation for a non-willful failure to appear.” In such cases, depending on
the nature of the explanation and any other relevant facts, the trial court
may determine the failure to appear was not willful. 13 If the court so


      12 We note that a license suspension pursuant to section 13365 is only
effective after notice is mailed to the person and a 60-day waiting period has
passed. (§ 13365, subd. (b)(1).)
      13  No purpose would be served by an effort to speculate about and then
analyze the myriad of explanations a party might provide to a court
regarding a failure to attend a required court date. We note that courts may
find it helpful to look to another context involving failures to appear: Penal
Code section 1214.1, which authorizes a civil assessment when a defendant
fails to appear “after notice and without good cause.” (Pen. Code, § 1214.1,
subd. (a).) The Advisory Committee comment to California Rule of Court rule


                                        15
determines, the Misdemeanor Statute has not been violated for purposes of
section 13365.
                                 DISPOSITION
      The judgment is reversed and the matter is remanded to the trial court
with instructions to (1) enter an order granting Plaintiffs’ petition for writ of
mandate that is consistent with this opinion, (2) conduct a hearing and
provide the parties with the opportunity to present their views and, if
necessary, evidence concerning how the DMV should be instructed to come
into compliance with Vehicle Code section 13365, including what constitutes
a reasonable timeframe for compliance, and then, (3) provide the DMV with
specific instructions on what it must do in what timeframe to comply with the
writ. Plaintiffs are awarded their costs on appeal.




4.106(c), which prescribes procedures for assessments under this statute,
notes: “Circumstances that indicate good cause may include, but are not
limited to, the defendant’s hospitalization, incapacitation, or incarceration;
military duty required of the defendant; death or hospitalization of the
defendant’s dependent or immediate family member; caregiver responsibility
for a sick or disabled dependent or immediate family member of the
defendant; or an extraordinary reason, beyond the defendant’s control, that
prevented the defendant from making an appearance or payment on or before
the date listed on the notice to appear.”

                                        16
                                         SIMONS, J.



We concur.




JONES, P.J.




BURNS, J.




(Hernandez v. Department of Motor Vehicles / A156062)




                                    17
A156062 / Hernandez v. Department of Motor Vehicles

Trial Court: Superior Court of Alameda County

Trial Judge: Honorable Ioana Petrou

Counsel: Pillsbury Winthrop Shaw Pittman, Thomas V. Loran III and
Sydney A. Ward; USC Gould School of Law, Clare Pastore; Lawyers’
Committee for Civil Rights, Elisa M. Della-Piana; Western Center on Law
and Poverty, Richard A. Rothschild, Rebecca Carr Miller, Antoinette Dozier,
and Alexander Prieto; East Bay Community Law Center, Sarah A. Crowley;
American Civil Liberties Union Foundation of Northern California, Christine
P. Sun, William Simson Freeman and Micaela Davis; Bay Area Legal Aid,
Rebekah B. Evenson and Claire Johnson Raba, for Plaintiffs and Appellants.

      Legal Services of Northern California, Public Counsel, Legal Aid of
Marin, Wade Sterling Askew; Inner City Law Center, Amanda Brea Powell;
Financial Justice Project of the San Francisco Treasurer and Tax Collector’s
Office, Molly J. Alarcon, as Amicus Curiae on behalf of Plaintiffs and
Appellants.

      Xavier Becerra, Attorney General, Fidel D. Tigno, Supervising Deputy
Attorney General, Miguel A. Neri, Supervising Deputy Attorney General,
Jorge Aguilar II, Deputy Attorney General and Christopher D. Beatty,
Deputy Attorney General, for Defendants and Respondents.




                                      18